United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Pine Knot, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1747
Issued: February 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant filed a timely appeal from a May 11, 2016 merit decision
and a June 9, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merit decision of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a back
injury causally related to the March 26, 2016 employment incident; and (2) whether OWCP
properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2016 appellant, then a 44-year-old correctional officer, filed a traumatic
injury claim (Form CA-1), alleging that on March 26, 2016 he felt back pain while moving a
food cart. He did not immediately stop work.
Appellant submitted a March 28, 2016 urgent medical care note prepared by a healthcare
provider whose signature is illegible, who noted that appellant was disabled from work. The
provider noted that he could not participate in sports and would be reevaluated on April 4, 2016.
The employing establishment submitted a letter of contraversion from Lieutenant A.
Huberti, who indicated on March 26, 2016 that appellant reported having neck pain and that he
was awaiting back surgery for six discs and two of the discs were herniated. Lt. Huberti noted
that on March 27, 2016 appellant requested sick leave and reported that he injured his back and
requested a Form CA-1. He indicated that appellant did not inform him that he sustained a work
injury.
In an April 6, 2016 letter, OWCP advised appellant to submit additional information
including a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified by appellant had
contributed to his claimed injury.
Appellant submitted an April 12, 2016 statement relating that on March 26, 2016 at
approximately 2:30 p.m. he was pushing a food cart around the employing establishment facility
and twisted several muscles in his lower back. He indicated that the staff did not have use of
electric carts to transport food and, therefore, the food carts were pushed manually the entire
length of the institution throughout the day. Appellant indicated that he experienced pain,
muscle spasms, and a sprain of his low back affecting his mobility. He reported not being able to
work the next day due to pain and sought medical attention. Appellant did not have additional
injuries or symptoms in his low back area.
In a May 11, 2016 decision, OWCP denied appellant’s claim because he failed to
establish that a medical condition was diagnosed in connection with the March 26, 2016
employment incident.
In a May 25, 2016 appeal request form, received on June 1, 2016, appellant requested
reconsideration.
In a June 9, 2016 decision, OWCP denied appellant’s request for reconsideration because
he neither raised substantive legal questions nor included relevant and pertinent new evidence
and was therefore insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time

2

limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS -- ISSUE 1
It is undisputed that appellant pushed a food cart on March 26, 2016, as alleged. The
Board finds, however, that there is no medical evidence of record sufficient to establish that
appellant sustained a back injury causally related to the March 26, 2016 employment incident.
In a letter dated April 6, 2016, OWCP requested that appellant submit additional evidence in
support of his claim, specifically a comprehensive medical report from his treating physician
which included a reasoned explanation as to how the specific work factors or incidents identified
by appellant had contributed to his claimed injury.
Appellant submitted a March 28, 2016 urgent medical care note prepared by a healthcare
provider whose signature is illegible who noted that appellant was disabled from work and could
not participate in sports. However, as this person’s signature is illegible, there is no indication
who signed this report. The Board has held that medical reports lacking proper identification do
not constitute probative medical evidence.5 Therefore, this report is insufficient to meet
appellant’s burden of proof.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment incident and a diagnosed condition. The record
contains no probative medical evidence. Because appellant has not submitted reasoned medical

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

See R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734 (2006).

3

explaining how and why his low back condition was employment related, he has failed to meet
his burden of proof.
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.6 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.7 Appellant failed to submit such evidence and OWCP,
therefore, properly denied his claim for compensation.
On appeal appellant disagrees with OWCP’s decision denying his claim for
compensation. He explained the facts surrounding his claim noting that he injured his back
while pushing heavy carts around the compound. Appellant asserted that he prepared the
necessary paperwork and his physician sent in proof he was injured at work. As explained
above, the record contains no medical evidence explaining how and why his low back condition
was employment related and; therefore, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,8 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments, and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by [OWCP];
or

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

5 U.S.C. § 8128(a).

4

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”9
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.10
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim because he failed to provide sufficient medical evidence
to establish that the diagnosed condition was causally related to the accepted March 26, 2016
employment incident. Appellant requested reconsideration.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by OWCP, or provide relevant and pertinent new evidence not previously considered by OWCP.
Appellant’s reconsideration request consisted only of a checkmark on an appeal request
form indicating that he wanted reconsideration. He did not offer any argument or submit any
evidence in support of his request. Appellant suggested no reason for OWCP to reconsider the
denial of his traumatic injury claim. Such a bare request is insufficient to warrant the reopening
of his case.11
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his back
injury was causally related to the March 26, 2016 employment incident. The Board further finds
that OWCP properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(3).

10

Id. § 10.608(b).

11

See L.B., Docket No. 14-2064 (issued February 3, 2015); J.A., Docket No. 14-1447 (issued October 21, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the June 9 and May 11, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

